PER CURIAM.
We believe the trial court erred in directing in the final judgment of dissolution that the marital house of the parties be sold. The pleadings were insufficient to sustain an ordér of partition; and even if partition had been properly requested, the court would have been bound to proceed in accordance with the provisions of Chapter 64, Florida Statutes (1979) as to the manner of sale. Sanders v. Sanders, 351 So.2d 1126 (Fla. 2d DCA 1977); Niemann v. Niemann, 294 So.2d 415 (Fla. 4th DCA 1974), cert. discharged 312 So.2d 733 (Fla.1975). Accordingly, the final judgment is reversed and remanded with directions for further proceedings in accordance with this opinion.
ANSTEAD, MOORE and BERANEK, JJ., concur.